ACCEPTED
                                                                                                                 03-15-00447-CV
                                                                                                                         6959539
                                                                                                      THIRD COURT OF APPEALS
                                          Law Office of                                                          AUSTIN, TEXAS
                                                                                                            9/16/2015 4:13:08 PM
                                    Michael S. Truesdale, PLLC                                                 JEFFREY D. KYLE
                                                                                                                          CLERK


Michael S. Truesdale                                                         mike@truesdalelaw.com
        Board Certified • Civil Appellate Law                                             FILED IN
        Texas Board of Legal Specialization                                        3rd COURT OF APPEALS
	                                                                                     AUSTIN, TEXAS
                                                September 16, 2015                 9/16/2015 4:13:08 PM
Honorable Jeffrey D. Kyle,                                                           JEFFREY D. KYLE
Clerk of the Third District Court of Appeals                                               Clerk
P.O. Box 12547
Austin, TX 78711-2547

RE:         No. 03-15-00447-CV, Austin Capital Collision, LLC v. Barbara Pampalone:
            Appellant’s Designation of Lead Counsel on Appeal

Dear Mr. Kyle:

Please accept this letter as the designation by Appellant/Cross-Appellee Austin
Capital Collision, LLC, of Michael S. Truesdale as its lead counsel on appeal.

Adam Pugh was trial counsel below, and will remain as additional counsel on this
appeal. Pursuant to Texas Rule of Appellate Procedure 6.1(c), Austin Capital
Collision, LLC designates Michael S. Truesdale as lead counsel for this appeal. His
information is as follows:

            LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
            Michael S. Truesdale
            State Bar No. 00791825
            801 West Avenue, Suite 201
            Austin, TX 78701
            512-482-8671
            866-847-8719 (fax)
            mike@truesdalelaw.com

                                                      Respectfully submitted,

       /s/ Michael S. Truesdale                                 /s/ Adam Pugh
       Michael S. Truesdale                                     Adam Pugh
       SBN 00791825                                             SBN 24044341
       Designated Lead Counsel for Austin Collision Center      Counsel for Austin Collision Center

cc:
            Nelia Robbi (nrobbi@mcginnislaw.com)
            Joe E. Lea Jr (jlea@mcginnislaw.com)

                                 801 West Avenue, Suite 201 Austin, Texas 78701
                          512.482.8671 (ofc) • 866.847.8719 (fax) • www.truesdalelaw.com